Citation Nr: 0111934	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  93-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
trauma, to include loss of use of the left arm.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hand, Muscle Group VII, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right middle lobectomy, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right zygoma, currently evaluated as 10 
percent disabling.

5.  Entitlement to special monthly compensation for loss of 
use of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This appeal initially arose from a rating decision of the St. 
Louis, Missouri, Regional Office (RO).  The appeal was 
remanded by the Board of Veterans' Appeals (Board) for 
development of the evidence in March 1994.  A hearing was 
held before the Board in October 1997 and a decision was 
rendered in October 1997.  In that May 1997 decision, the 
issues noted on the title page were again remanded for 
development, save the issue of an increased evaluation for 
residuals of a gunshot wound of the right zygoma.  This issue 
was denied by the Board, but appealed to the United States 
Court of Appeals for Veterans Claims (Court) with a number of 
other issues which had been decided by the Board.  These 
determinations were upheld by the Court in a June 2000 
decision, except for the evaluation of the residuals of a 
gunshot wound of the right zygoma, which was remanded to the 
Board for provision of more detailed reasons and bases of its 
October 1997 denial.  A temporary file held at the RO, opened 
during the Court appeal, was incorporated into the pre-
existing claims file in April 1999.  The case has now 
returned for further Board consideration.

In April 1998, the veteran submitted a claim for an increased 
evaluation of his service-connected nasal obstruction.  A 
review of the claims file indicates that this issue is not 
properly before the Board at the present time and it is not 
inextricably intertwined with the issues on appeal.  This 
review also indicates that the RO has identified this issue 
in a deferred rating decision of June 2000 and began 
appropriate development, which presumably was interrupted by 
this case being referred back to the Board.  Therefore, 
further development and adjudication of this matter is 
referred to the RO.


REMAND

In its decision of June 2000, the Court found that the Board 
had failed to provide an adequate reasons and bases for 
denying an increased evaluation for residuals of a gunshot 
wound of the right zygoma.  Accordingly, that issue was 
remanded to the Board with instructions to provide more 
detailed reasons and bases, to include consideration of the 
Note to 38 C.F.R. § 4.118, Diagnostic Code 7800 (2000), as 
well as the fact that VA had not considered the medical 
evidence of hyperpigmentation of the right zygoma scar in the 
evaluation of the residuals of the gunshot wound.

However, the veteran requested a hearing before the Board 
sitting in Washington, D.C.  This hearing was scheduled for 
mid-January 2001, but was postponed by the veteran.  He 
requested in December 2000 that the issue pertaining to the 
evaluation for residuals of a gunshot wound of the right 
zygoma be combined with the issues currently on remand to the 
RO.  A similar desire was expressed earlier in September 
2000.  It was his wish that all development required by the 
Board's October 1997 remand be completed so that he could 
provide testimony on all outstanding issues at a single Board 
hearing.  It is noted by the Board that the veteran lives in 
the state of Missouri, a significant distance from the 
Board's central office in Washington D.C., and it would be a 
great burden on him to travel for multiple hearings.  In 
deference to the veteran's wishes, and in the interest of 
judicial economy and the need to prevent piecemeal 
adjudication, the Board will hold in abeyance the issue of a 
higher evaluation for residuals of a gunshot wound of the 
right zygoma until all development has been completed on the 
Board's remand instructions of October 1997.

Turning to the remand instructions of October 1997, a review 
of the claims file indicates that the RO has completed 
development regarding Paragraph 1.  That is, the RO has 
requested the additional service medical records from the 
identified sources.  This request was successful in obtaining 
additional service medical records that were incorporated 
into the claims file in June 1998.  However, full compliance 
with the remaining remand instructions is not evident.  The 
RO did request the veteran's treatment records from the 
Kansas City, Missouri, VA Medical Center in June 2000, but 
there is no indication in the claims file that these records 
have been received by the RO.  In addition, the claims file 
does not indicate that the medical examinations and/or 
opinions requested by the Board in October 1997 have been 
conducted.  Thus, this claim must be returned to the RO so 
that these actions can be completed.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, signed into law by the President of 
the United States in November 2000.  See Veterans Claims 
Assistance Act of 2000 § 3, Pub. L. 106-475, (to be codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  This act 
introduces several fundamental changes into VA's adjudication 
process.  As the new procedures could not have been followed 
by the RO during the pendency of this appeal, and as these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

In October 1997, the Board referred two issues for RO action.  
These were entitlement to service connection for psychiatric 
and gastrointestinal disabilities.  By rating decision of 
September 1997, the RO granted service connection for post-
traumatic stress disorder (PTSD).  This disorder was 
evaluated as 30 percent disabling.  In late September 1997, 
the veteran filed a notice of disagreement (NOD) with this 
initial evaluation.  A statement of the case (SOC) on the 
issue of entitlement to an increased evaluation for PTSD was 
sent to the veteran in January 1998.  The veteran responded 
in a written statement of February 1998 noting his confusion 
regarding the SOC.  He did not understand how he was required 
to submit a substantive appeal (VA Form 9) when he had a 
pending compensation (psychiatric) examination scheduled 
later that month.  Based on the February 1998 psychiatric 
evaluation, the RO increased the evaluation of the veteran's 
PTSD to 50 percent disabling in a rating decision of April 
1998.  The veteran was sent this decision and was informed of 
his appellant rights.  The RO offered no direct clarification 
of the veteran's February 1998 concerns, nor was a 
supplemental statement of the case (SSOC) prepared on the 
issue of an increased evaluation.  In late April 1998, the 
veteran filed a NOD with the effective date of the initial 
evaluation of his PTSD.

It is unclear to the Board if the veteran intended his 
February 1998 written statement to be a substantial appeal 
regarding the issue of the initial evaluation of his PTSD.  
See 38 C.F.R. § 20.202.  On remand, the veteran must be 
requested to clarify his intentions on this issue.  It is 
clear that the veteran has filed a NOD with the issue of the 
effective date of the initial evaluation of his PTSD and a 
SOC must be provided to him on this issue.  See 38 C.F.R. 
§§ 19.28, 19.29, 19.30; Manlicon v. West, 12 Vet. App. 238 
(1999).

Regarding the veteran's claim for service connection for a 
gastrointestinal disorder, the RO last discussed this issue 
in the rating decision of April 1998.  At that time, this 
issue was deferred pending VA compensation examination.  Such 
examination was completed in late April 1998.  This examiner 
concluded that while the medication taken for the veteran's 
service-connected disorders did not cause his 
gastrointestinal problems, this medication had exacerbated 
these problems to include esophageal reflux disease.  All 
appropriate development and adjudication based on this 
medical opinion must be completed by the RO.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the RO has identified many of the 
outstanding issues discussed above in a deferred rating 
decision of June 2000.  This rating decision outlined the 
development necessary for some of these claims, development 
which appears to only have been discontinued due to the 
necessity of the claims file being returned for Board review.  
These matters have only been discussed in this remand due to 
the requirements of appellate review.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should review the service 
records received since the October 1997 
Remand, and determine whether all actions 
regarding the development of these 
records is in full compliance with the 
requirements of the Veterans Claims 
Assistance Act of 2000.  Efforts to 
secure records noted in Paragraph 1 of 
the Board's October 1997 remand 
instructions, and in the possession of 
the U. S. Government, must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond. 

2.  The RO should also attempt to obtain 
any and all VA treatment records 
pertaining to treatment provided at the 
VAMC Kansas City for residuals of a 
gunshot wound of the left hand, and 
residuals of a right middle lobectomy 
with scarring since March 1995.  Efforts 
to secure records in the possession of 
the U. S. Government must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  After the actions requested in the 
above paragraphs have been completed, the 
RO should schedule the veteran for VA 
examinations to assess the current 
residuals of a gunshot wound of the left 
hand, and a right middle lobectomy with 
scarring.  All appropriate studies must 
be conducted, and all clinical findings 
reported in detail.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report pertaining to the hand injury 
residuals should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, as well as 
include the examiner's opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.

In addition, the examiner should offer an 
opinion as to whether there is no 
effective function remaining in the 
veteran's left hand or arm other than 
that which would be equally well served 
by an amputation stump at the wrist or 
elbow.  The veteran's claims files must 
be made available to the examiners.  Each 
opinion expressed must be supported by a 
complete written rationale.  The 
examination report should be typed.

4. After the actions requested in the 
above paragraphs have been completed, and 
even if no additional records have been 
obtained, the RO should contact the Chief 
Neurologist at VAMC Kansas City, and 
request that he review the veteran's 
claims folder with specific emphasis on 
his service medical records.  The 
neurologist's attention is directed to 
the opinion referenced in the October 
1997 remand.  

Specifically, the Chief Neurologist 
should be asked whether it is at least as 
likely as not that any current residuals 
of brain trauma are related to an 
incident in service, to include a 
concussion and subsequent gunshot wound 
to the right face.  In this regard, the 
physician should offer an opinion as to 
whether the missile initially penetrated 
the antrum when the veteran sustained a 
gunshot wound to the face and, if so, the 
relationship between such penetration and 
brain trauma.  A complete rationale 
should be provided for every opinion 
expressed.  The report should be typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should appropriately contact 
the veteran and his representative and 
inquire if his February 1998 written 
statement was intended to be a 
substantive appeal regarding the issue of 
whether the initial evaluation of his 
PTSD was appropriate.  If the veteran 
answers in the affirmative, than all 
appropriate development on this issue 
should be undertaken to include the 
issuance of a SSOC.  In this regard, the 
RO should comply with the directives of 
the Court's decision in Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Thereafter, the issue should be returned 
to the Board for appellate review.

8.  In regards to the issues of 
entitlement to service connection for a 
gastrointestinal disability, the RO must 
conduct all appropriate development and 
adjudication.  The RO should notify the 
veteran of its decision on this matter 
and instruct him of his appellant rights.  
Only if this issue is perfected for 
appeal, that is a timely NOD and 
substantive appeal are received, should 
it be referred to the Board.

9.  In regards to the issue of 
entitlement to an earlier effective date 
for the initial evaluation of the 
veteran's service-connected PTSD, the RO 
must issue the veteran and his 
representative a SOC on this issue.  Only 
if a timely substantive appeal is 
received should this issue be referred to 
the Board for appellate review.

10.  Thereafter, the RO should again 
review the veteran's claims for service 
connection for residuals of brain trauma 
and increased evaluations for residuals 
of a gunshot wound of the left hand, 
residuals of a right middle lobectomy, 
residuals of a gunshot wound to the right 
zygoma, and special monthly compensation 
for loss of use of the left hand.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a SSOC.  This SSOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103(a).  Regarding residuals 
of the gunshot wound to the right zygoma, 
the RO must specifically discuss whether 
an increased evaluation is warranted 
based on medical findings of 
hyperpigmentation and the provisions of 
the note at 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  The RO must also discuss the 
applicability of entitlement to an 
increased evaluation for all pertinent 
disabilities on appeal under the 
provisions of 38 C.F.R. §§ 4.55, 4.56, 
and 4.73 that became effective in 1997.  
The veteran and representative should 
then be given the opportunity to respond 
thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


